          Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


SCOTT AND CINDY JOHNSON,
Individually & as Parents & Next Friends of
Minor A. J.,

       v.                                             Civil Case No.: 1:17-cv-00277

L.B.O. HOLDING, INC. d/b/a ATTITASH
BEAR PEAK RESORT & ATTITASH
RESORT;
PEAK RESORTS, INC., d/b/a ATTITASH
BEAR PEAK RESORT & ATTITASH
RESORT;
ROSS A. STEVENS, d/b/a STEVENS
ENGINEERING;
BOUNCE BACK, LLC, d/b/a U.S. AIRBAG;
and
U.S. AIRBAG, LLC, d/b/a U.S. AIRBAG


            DEFENDANTS L.B.O. HOLDING, INC. AND PEAK RESORTS, INC.’S
               MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                  SUMMARY JUDGMENT ON PLAINTIFFS’ CLAIMS

       NOW COME Defendants L.B.O. Holding, Inc., d/b/a Attitash Bear Peak Resort and

Attitash Resort (“Attitash”), and Peak Resorts, Inc., d/b/a Attitash Bear Peak Resort and Attitash

Resort (“Peak Resorts”) (collectively the “Attitash Defendants”), and respectfully submit the

following Memorandum of Law in Support of Motion for Summary Judgment on Plaintiffs’

Claims.

I.     INTRODUCTION

       The Attitash Defendants base this motion on the straightforward application of the

relevant laws to Plaintiffs’ claims in their Complaint and the underlying support for Plaintiffs’

claims as revealed through discovery and judged by the applicable standard of “in the light most

favorable to the plaintiffs.” As explained in detail below, Plaintiffs’ claims against the Attitash
          Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 2 of 19



Defendants generally fail for lack of evidence; lack of proof of causation; the absence of expert

testimony required to support some of the claims and because the applicable law does not allow

the recovery Plaintiffs’ seek as to some of their claims.

II.     STATEMENT OF UNDISPUTED MATERIAL FACTS1

        1.       Plaintiffs assert, through their Complaint (and the Attitash Defendants agree), that

on July 3, 2014, they traveled to New Hampshire for purposes of a family vacation that included

a visit to Attitash Resort in Bartlett, New Hampshire. (Complaint ¶ 13.)

        2.       Plaintiffs revealed through their recent deposition testimony2 that between the two

of them, only one, Scott Johnson, looked at any Attitash marketing materials or any other forms

of Attitash-generated information or documents prior to using Attitash’s airbag attraction. This

includes, but is not limited to: social media postings, online videos, and print and television

advertisements. Scott indicated that before their arrival at Attitash Resort, he reviewed the

Attitash Resort website to book a room at the Attitash Grand Summit Hotel and to get a sense of

the various types of attractions that were available at Attitash Resort that summer. However, he

testified that he could not recall any specifics about any particular attractions. Moreover, when

he was presented with the Attitash-related marketing materials that Plaintiffs produced with their

Rule 26(a)(1)(A) Initial Disclosures, Scott testified that he did not see or review any of that

material prior to the subject accident.3




1
  See LR 56.1(a). The Attitash Defendants expressly reserve the right to contest any and all of Plaintiffs’ alleged
undisputed facts, if necessary.
2
  Plaintiffs were deposed on October 18 and 19, 2018. The depositions included the Plaintiffs themselves, A.J., and
her brother, Christopher. The transcripts are not yet available. As soon as they are, the relevant pages from those
transcripts supporting this Statement of Undisputed Material Facts and the rest of this Memorandum will be
identified. The Attitash Defendants will then submit an annotated copy of this Memorandum that contains all of the
appropriate record citations and attaches the supporting excerpts from the cited depositions. This should happen
before Plaintiffs’ Objection is due.
3
  He did testify that he may have reviewed Attitash’s summer brochure when they arrived at Attitash.


                                                         2
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 3 of 19



        3.     Shortly after Plaintiffs and their two children, A.J. and Christopher, arrived at

Attitash Resort, the children saw and expressed an interest in using the “Airbag Jump” attraction.

        4.     The Airbag Jump attraction is a freefall attraction that features a specially-

designed airbag, which Attitash acquired from a third-party supplier, co-Defendant U.S. Airbag,

LLC, that is positioned on the ground in front of a scaffolding structure that features two jump

platforms at different heights. An Attitash Resort patron using the Airbag Jump attraction

ascends stairs on the scaffolding structure and first jumps from the lower jump platform onto the

airbag below. See Attitash Photographs, attached to Declaration of J. Eck as Exhibit A. A

patron who successfully completes a jump from the lower jump platform is permitted, but not

required, to take subsequent jumps from either the lower or the upper jump platform.

        5.     The scaffolding structure for the Airbag Jump features a cantilevered design, such

that the jump platform extends out from the scaffolding structure, out over and above the airbag

that is positioned below. See Ex. A, Attitash Photographs.

        6.     Attitash Resort patrons using the Airbag Jump receive instructions from Attitash

attendants in the course of using the attraction. Additionally, there are multiple prominently

placed signs that provide further instructions and limitations with regard to use of the Airbag

Jump.

        7.     Patrons are specifically instructed not to grab any part of the scaffolding structure

when jumping. A sign that was posted both at the entry gate to the attraction and at the lower

jump platform instructs each patron that they are prohibited from “Holding onto Safety Hand

Rail While Preparing to Jump.” See Attitash Sign Photographs, attached to Declaration of J. Eck

as Exhibit B. Another sign, which was positioned next to the first sign in multiple locations at




                                                 3
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 4 of 19



the time of the subject accident, provides a visual depiction of how a patron should jump onto the

airbag. See id.

       8.         A.J., age 9 years old at the time, decided that she wanted to use the Airbag Jump.

A.J. and her older brother, Chris, stood in line to use the attraction. After Chris successfully

jumped from the lower jump platform, A.J. took her turn and attempted to follow his example.

       9.         However, once on the lower jump platform, A.J. made two attempts to jump off

the lower jump platform, both of which resulted in A.J. aborting her jumps once she neared the

edge of the platform. A.J. then walked down from the platform and abandoned her attempt to

use the Airbag Jump attraction.

       10.        A few minutes later, A.J.’s father, Plaintiff Scott Johnson, successfully completed

a jump from the lower platform. Nevertheless, Scott testified at his deposition that his jump

attempt had nothing to do with encouraging A.J. to use the attraction.

       11.        More minutes later, following her father’s jump, once again, A.J. stood in line for

another chance to use the Airbag Jump. She ascended the stairs to the lower jump platform,

again received instructions from the Attitash attendant, and began her approach for another jump

attempt. A.J. advanced toward the edge of the platform by coming straight down the middle of

the platform. However, at the very last instant before it appeared her feet would leave the

platform, she veered to her left in the direction of the platform’s side railings and post. A.J.

grabbed ahold of the vertical post in front of the railing to her left, while her forward/side

momentum brought her off the platform at a 45 degree angle. She proceeded to swing partway

around the scaffolding post before she lost her grip and fell. See Screenshots of Plaintiffs’ video

footage of A.J.’s jump, marked as Exhibit 11 at Cindy Johnson’s deposition and attached to




                                                   4
           Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 5 of 19



Declaration of J. Eck as Exhibit C. A.J. landed either partially on the airbag below or on the

pavement beneath the five-foot cantilevered Airbag Jump platform.

          12.    During his recent deposition, Plaintiff Scott Johnson acknowledged that since this

summer his daughter, A.J., owns a mountain bike with a $5,000 retail value. He admitted that

A.J. frequently rides on single track and double track mountain biking trails near their home, and

she also participated with him in downhill mountain biking at a lift-serviced mountain biking

resort.

          13.    Mountain biking is a high-risk activity. Head injuries are common. See Table 2,

page 1340, Centers for Disease Control and Prevention, Nonfatal Traumatic Brain Injuries

Related to Sports and Recreation Activities Among Persons Aged ≤19 – United States, 2001–

2009, MMWR 2011; 60:1340 (Oct. 7, 2011), attached to Declaration of J. Eck as Exhibit D.

          14.    In addition to mountain biking, about two years after her July 3, 2014 accident,

A.J. played for a season on her school’s soccer team. She did not wear a helmet while doing so.

Soccer is also a high-risk activity for children with a high risk of head injury. See id.

III.      ARGUMENT

          A.     Legal Standard.

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to a judgment as a matter of law.” Fed. R. Civ.

P. 56(a). Under this rule, a dispute is “genuine” if it can “be resolved in favor of either party,”

and a fact is “material” if it “has the potential of affecting the outcome of the case.” Calero-

Cerezo v. U.S. Dep’t of Justice, 355 F.3d 6, 19 (1st Cir. 2004).




                                                  5
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 6 of 19



       B.      A.J.’s Claim That Her Subject Head Injury Could Result in Serious Future
               Life-Threatening Conditions Fails For Lack of Required Expert Testimony
               and Supporting Medical Evidence.

       Part of Plaintiffs’ damages claims includes a contention, made for the first time as part of

their August 31, 2018 medical expert disclosure, that one of her treating physicians, Dr. Neilson,

may offer testimony relating to the increased risks that A.J. faces as a result of her injuries,

including “increased risks relating to her head injury, including mental illness, dementia, ALS,

ALS [sic], and CTE” (emphasis supplied). Plaintiffs have a similar, but shorter, disclosure for

Dr. Rughani. However, Plaintiffs have not disclosed any expert who provides that opinion in

any report or in their records of A.J.’s treatment. Plaintiffs’ medical experts consist only of

several of A.J.’s treating physicians, who were disclosed without any written reports as non-

retained experts. Although non-retained experts do not need to provide Rule 26(a)(2)(B) reports,

see Aumand v. Dartmouth Hitchcock Med. Center, 611 F. Supp. 2d 78, 88 (D.N.H. May 1,

2009), such experts must be disclosed in accordance with Rule 26(a)(2)(A). Id. at 88. Treating

physicians disclosed pursuant to Fed. R. Civ. P. 26(a)(2)(A), as opposed to Rule 26(a)(2)(B), are

limited to testifying as to what they saw and what they did. They cannot provide opinions

beyond those expressed within the four corners of the patient’s medical records. See Vosburgh v.

Bourassa, 2008 U.S. Dist. LEXIS 60028, at *7 (D.N.H. Aug. 5, 2008) (holding that absent an

expert report, a plaintiff’s treating physician cannot testify to opinions “based on information not

learned during the course of treatment,” e.g., information in a hypothetical posed by counsel

(quotation omitted)); Holm v. Town of Derry, 2011 U.S. Dist. LEXIS 146606, at *19 (D.N.H.

Dec. 20, 2011) (“Treating physicians may not provide opinions, however, beyond those formed

during their treatment of their patient that are reflected in their treatment notes.”). In none of

A.J.’s medical records (created prior to Plaintiffs’ expert disclosure deadline) is there any




                                                  6
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 7 of 19



suggestion that she may develop mental illness, dementia, ALS or CTE in the future. In fact,

these records do not disclose any ongoing problems or possible future problems, once A.J. was

fully recovered from her injuries in 2014, other than some hearing loss at certain ranges in her

right ear.

        It is also noteworthy that while Plaintiffs claim to have fears of A.J.’s supposed increased

vulnerability to concussions and her potential to develop the above conditions, during Plaintiffs’

recent depositions, it was revealed that two years after her July 3, 2014 accident, A.J. played a

full season on her school’s soccer team without wearing a helmet. Additionally, Plaintiff Scott

Johnson testified that A.J. owns a mountain bike that she frequently rides on single track and

double track mountain biking trails near their home, and on one occasion she has even gone

downhill mountain biking at a lift-serviced mountain biking resort with him. Such inherent risk

activities as youth soccer and mountain biking, both of which have high incidence of head

injuries, completely undermines Plaintiffs’ professed fears of A.J. being at risk for developing

mental illness, dementia, ALS or CTE in the future.

        Because the Plaintiffs lack a retained expert who, based on her medical records, can

testify to a reasonable degree of medical probability that A.J. will develop mental illness,

dementia, ALS or CTE and specifically tie these claims to her July 3, 2014 accident, Defendants

are entitled to summary judgment on Plaintiffs’ claims for damages that A.J. “may” be at an

“increased risk” of developing any of these conditions in the future.


        C.       All of Plaintiffs’ Claims Fail in General For Lack of Required Evidence of
                 Causation.

        Plaintiffs maintain that the cause of A.J.’s accident was that Attitash did as follows:

             •   “failed . . . to follow the State of New Hampshire’s recommendations [following a

                 prior accident at the Airbag Jump attraction],” including “to cover the corner


                                                  7
          Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 8 of 19



                  posts [on the scaffolding structure’s jump platform] with something that is not

                  easily grabbed by participants and consider giving participants something to hold

                  in their hands to prevent exactly this type of accident” (Complaint ¶ 31; id. ¶ 30);

              •   “failed to position the airbag so that the AIRBAG Jump tower platform extended

                  at least 5’ over the airbag and unreasonably erected the airbag further away from

                  the base of the scaffolding tower than what good practices required” (Id. ¶ 32);

              •   “failed to install any padding on the hard surfaces below and surrounding the

                  jump platform” (Id. ¶ 33); and

              •   “did not warn A.J. that she should not jump if she was scared or that there was

                  any risk of her hitting the concrete if she did not sufficiently propel herself

                  forward.” (Id. ¶ 34).

         Plaintiffs are unable to establish that any of the above alleged failures were the cause of

this accident. It is black letter law that “proximate cause is a necessary element of negligence,”

in addition to being a necessary element in a strict liability or products liability claim. LeFavor

v. Ford, 135 N.H. 311, 313 (1992). The cause of A.J.’s July 3, 2014 accident at Attitash was A.J.

somehow falling approximately five feet beneath the cantilever overhang for the lower Airbag

Jump platform and landing4 in an area where no patron had ever landed before and in an area

where a patron is not expected or supposed to land. A.J.’s use of the attraction—where she

attempted to abort her jump from the lower Airbag Jump platform, was unable to successfully do

so, swung herself around a pole that was part of the scaffolding structure, and consequently fell

to the unexpected location below—is contrary to how the attraction is designed and intended to

be used. Moreover, taking into account basic physics, the design of the attraction, and the fact


4
 There is a factual dispute as to whether A.J. hit the airbag first or instead missed the airbag altogether and solely
made contact with the ground.


                                                           8
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 9 of 19



that no other patron had ever landed off the airbag, it was unforeseeable to Attitash that a patron

could fall there.

        Plaintiffs, through their retained liability expert Corey Andres, fault Attitash for what

they contend was a failure to position the airbag directly against and in contact with the bottom

portion of the airbag scaffolding structure. Andres report, attached to Declaration of J. Eck as

Exhibit E, at 12-15. Mr. Andres opines that the placement of the airbag relative to the base of

the scaffolding “increased the risk of injury to Ally.” Ex. E, Andres report, at 15; see also id. at

18. However, an “increase in risk” is insufficient to satisfy Plaintiffs’ burden to prove causation.

Bronson v. Hitchcock Clinic, 140 N.H. 798, 809 (1996) (“The principles governing causation

require that the defendant’s conduct be both the cause-in-fact of the plaintiff’s harm and a

substantial factor, rather than a slight one, in producing that harm.” (quotation omitted)). The

required standard is that the allegedly negligent conduct must be a “substantial factor” that is

causal of the injury. Carignan v. N.H. Int’l Speedway, 151 N.H. 409, 414 (2004) (“[L]egal cause

requires the plaintiff to establish that the negligent conduct was a substantial factor in bringing

about the harm.”); Demetracopoulos v. Wilson, 138 N.H. 371, 377 (1994) (same); Restatement

(Second) of Torts § 431 (1965). Plaintiffs cannot meet that standard because their own liability

expert’s report falls far short of expressing that required opinion.

        Under the circumstances of A.J.’s accident, there can be no genuine dispute that the

substantial contributing factor was her own aborted jump attempt and her act of grabbing the side

pole of the scaffolding structure after she initiated her jump. Attitash’s placement of the airbag

itself was not causal of A.J.’s grabbing the side pole of the scaffolding, her resultant altering of

her trajectory off the scaffolding structure, and her ultimate fall to the edge of the airbag or

ground below.




                                                  9
        Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 10 of 19



       Furthermore, even if an increase in the risk of injury were enough to satisfy the causation

requirement, the Plaintiffs do not have competent medical evidence that A.J. would have been

less injured if the airbag was touching the scaffolding structure. Thus, Plaintiffs are without

evidence required to prove causation and all of their claims should be dismissed.

       As concerns Plaintiffs’ negligence claims that the Attitash Defendants “failed to install

any padding on the hard surfaces below and surrounding the jump platform” (Complaint ¶ 33)

and that the Attitash Defendants “did not warn A.J. that she should not jump if she was scared or

that there was any risk of her hitting the concrete if she did not sufficiently propel herself

forward” (Id. ¶ 34), Plaintiffs’ liability expert does not express any opinions on those matters, let

alone address them, in his expert report. See generally Ex. E, Andres Report. Expert testimony

is required on these matters—specifically as to whether these are duties actually owed by

Attitash and, to the extent they allegedly were, if they were breached. It is worth noting that

these two claims are not covered by any of the ASTM amusement devices rules that Plaintiffs’

expert claims are authoritative. See id. at 15-17. Thus, because these two claims are beyond the

ken of the average layperson and lack expert support they should be dismissed. Lemay v.

Burnett, 139 N.H. 633, 634 (1995); Estate of Joshua T. v. State, 150 N.H. 405, 408 (2003)

(quoting Powell v. Catholic Med. Ctr., 145 N.H. 7, 14 (2000)). Additionally, failure to install

padding on the ground below the scaffolding is not causal, and therefore it is not grounds for

which Attitash could be held liable for A.J.’s accident.


       D.       Plaintiffs’ CPA Claim Fails For Lack of Causation.

       In support of their Consumer Protection Act claim, Plaintiffs assert that the Attitash

Defendants made the following misrepresentations to them:

            •   stating . . . that the airbag was designed to give a soft landing”;
            •   “labeling the airbag ‘soft landings for superheroes’”;


                                                  10
            Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 11 of 19



                •    “stating . . . that the airbag was 60’ by 60’ when it was no more than 50’ by 50’”;
                     and
                •    “stat[ing] that [the airbag] ‘will provide a soft landing for thrill seekers’”.

(Complaint ¶¶ 63-64, 16; see also id. ¶¶ 15, 17.) However, Plaintiffs have not produced any

evidence that there is anything false or deceptive about the representation that the airbag “was

designed to give a soft landing” (emphasis added) or that the airbag “will provide a soft landing

for thrill seekers.” That was obviously the very intent of the device. There is no

misrepresentation or unfair and deceptive advertising with regard to that statement. As for the

statement “soft landings for superheroes,” that is printed on the side of the airbag and is a U.S.

Airbag slogan, not a statement from either of the Attitash Defendants. See Ex. A, Airbag

Photographs.

           At their recent depositions, Plaintiffs conceded that they did not review any marketing

documents or advertising material from Attitash before using the Airbag Jump attraction. Only

Plaintiff Scott Johnson indicated that before his family’s arrival at Attitash Resort, he reviewed

the Attitash website in order to get a sense of the various types of attractions that were available

at Attitash that summer, but he could not recall any specifics about any particular attraction.

Moreover, he could not identify any of the specific documents Plaintiffs produced with their

Rule 26(a)(1)(A) Initial Disclosures, which are supposed to consist of all of the documents that

Plaintiffs rely on in support of their claims, as documents that he reviewed before he or anyone

else in this family, including A.J., used the Airbag Jump attraction.5

           Plaintiff Cindy Johnson confirmed in her deposition that she had not reviewed any of the

alleged Attitash marketing documents Plaintiffs’ produced with their Rule 26(a)(1)(A) Initial

Disclosures and she did not do any of the planning or research for this family vacation before



5
    All of these documents (that bear a date) were printed out in 2016 or later, well after the subject accident.


                                                             11
        Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 12 of 19



A.J.’s accident at Attitash. Thus, it was established that those documents were assembled by

Plaintiffs’ counsel, through Internet searches years after the fact, to try to manufacture support

for a lawyer-created, post-accident-constructed CPA claim.

       Most importantly, it is undisputed that A.J. did not look at any Attitash marketing or

advertising material prior to her accident. Therefore, there can be no alleged false or deceptive

representations by Attitash that she was exposed to. She testified that she was unaware of the

airbag until she saw it at Attitash and that she wanted to jump from it because it looked like fun.

       The Attitash Defendants are entitled to summary judgment on Plaintiffs’ CPA claim

because there is no causal relationship between the harm that A.J. alleges was suffered and the

purported misrepresentations by Attitash. In order to state a CPA claim, A.J. must prove “a

causal link between the conduct at issue [including the underlying the CPA claim] and his or her

injury.” Mulligan v. Choice Mort. Corp. USA, 1998 U.S. Dist. LEXIS 13248, at *35 (D.N.H.

Aug. 11, 1998); see also RSA 358-A:10, I (stating that “[a]ny person injured by another’s use of

any method, act or practice declared unlawful under this chapter may bring an action for

damages . . .” (emphasis added) and thus expressly establishing in the statute a causation

requirement for a CPA claim). Given A.J. and her parents’ inability to prove that they reviewed

any specific Attitash marketing materials before their arrival at Attitash Resort and use of the

Airbag Jump attraction, it must follow that Plaintiffs cannot prove that any representation or

alleged misrepresentation by the Attitash Defendants caused A.J. to use the Airbag Jump

attraction, resulting in her subsequent injuries and Plaintiffs’ damages claims.

       Moreover, even if Plaintiffs had seen the aforementioned marketing materials that their

legal counsel assembled in support of their claims almost two years post-accident, none of the

representations in the marketing materials were causal of A.J.’s accident. Although Plaintiffs




                                                 12
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 13 of 19



allege that “Defendant Attitash unfairly and deceptively advertised their [sic] products and

services in violation of NH RSA 358-A:2 by stating inter alia that the airbag was 60’ by 60’

when it was no more than 50’ by 50’” (Complaint ¶ 64), there is no credible claim that the size of

the airbag at Attitash or any related representations by the Attitash Defendants had anything to

do with A.J.’s aborted jump attempt, her subsequent fall, and her landing. Plaintiffs do not

allege, for example, that A.J.’s accident would not have happened if Attitash was more precise in

advertising the size of the subject airbag. Nor could Plaintiffs credibly make such an allegation,

particularly where A.J.’s use of the Airbag Jump attraction was contrary to its design and

instructions and where she altered her trajectory off the jump platform such that she somehow

swung herself under the five-foot cantilevered jump platform and fell close to the base of the

scaffolding structure. It is also significant, on this alleged misrepresentation as to the size of the

airbag, that Plaintiffs’ liability expert, Corey Andres, never discusses this alleged

misrepresentation, and thus why this was a misrepresentation or what effect it had on A.J. or the

subject accident. See Ex. E, Andres report. In the absence of any evidence of the required causal

relationship, Plaintiffs do not have a viable CPA claim against either of the Attitash Defendants.


        E.       Plaintiffs’ Strict Products Liability/Defective Design/Defective Product Claim
                 Against Attitash Fails Because the Provision of the Airbag Jump Attraction
                 Was a Service (as Opposed to a Product) and, Separately, Their Daughter
                 Misused the Attraction.

        The Attitash Defendants are entitled to summary judgment on Plaintiffs’ Count II strict

products liability and defective design/defective product claim because Plaintiffs and their

daughter, A.J., did not purchase a product from Attitash, but rather paid for a service.6 Plaintiffs

allege that “Defendants sold the AIRBAG Jump ride and attraction to the Johnsons[,] including


6
 Even if, as Mr. Andres contends, the Court construes Attitash as the “manufacturer” of the Airbag Jump attraction,
see Ex. E, Andres report, at 10, Ally was buying a service and not an airbag and scaffolding device from Attitash.


                                                        13
        Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 14 of 19



A.J.” (Complaint ¶ 54), and they maintain that they were “consumers of the AIRBAG Jump.”

(Id. ¶ 53.) There can be no genuine dispute that the Attitash Defendants did not sell the attraction

itself to Plaintiffs (and thus did not sell a product), but rather sold them wristbands that allowed

them access to use the Attitash Defendants’ service of running the attraction for Plaintiffs and

their children to use. (See also id. ¶ 57 (referring to “A.J.’s use of the AIRBAG Jump”).)

       Under New Hampshire law, strict liability in tort applies to persons engaged in selling

products for use or consumption, but it does not apply to a supplier of services. See Dudley v.

Business Express, Inc., 882 F. Supp. 199, 210 (D.N.H. 1994) (holding that, under New

Hampshire strict products liability law, “liability will not attach to one who acts as a supplier of

services”); Siciliano v. Capitol City Shows, Inc., 124 N.H. 719, 730 (1984) (affirming the trial

court’s dismissal of the plaintiff’s products liability claim because the defendant “provides

persons with a service; namely, a ride on a machine”); Bolduc v. Herbert Schneider Corp., 117

N.H. 566, 568 (1977) (holding that the provider of a service, in that case, transportation up the

mountain at the Mt. Cranmore ski area using a passenger tramway, cannot be held strictly liable

in tort in the way that persons in the business of selling products can).

       The New Hampshire Supreme Court “has been extremely reluctant to expand the doctrine

of strict products liability beyond traditional bounds.” Croteau v. Olin Corp., 704 F. Supp. 318,

319 (D.N.H. 1989) (citations omitted). Strict products liability requires an allegation of a defect

associated with a product which makes the product unreasonably dangerous and causes the

injury for which recovery is sought. When Plaintiffs purchased a general entry wristband at

Attitash, like Plaintiffs did for themselves and their children, they were not purchasing a product,

but rather were paying for a service. That service included the provision of rides and access to

Attitash’s summer attractions, including the Airbag Jump at Attitash. There was no product




                                                 14
         Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 15 of 19



received as part of that transaction, and thus the Attitash Defendants are entitled to summary

judgment on Plaintiffs’ Count II strict products liability and defective design/defective product

claim.

         Additionally, even if a strict products liability and defective design/defective product

claim could apply to a service like the Attitash Defendants’ and not just a product, Plaintiffs’

strict products liability claim is barred because Plaintiffs’ daughter, A.J., misused the Airbag

Jump attraction. See Chellman v. Saab-Scania AB, 138 N.H. 73, 81 (1993) (“In a strict products

liability case, misconduct by the plaintiff may be an affirmative defense.”); Cyr v. J.I. Case Co.,

139 N.H. 193, 207-09 (1994) (same); Thibault v. Sears, Roebuck & Co., 118 N.H. 802, 812-13

(1978) (recognizing “plaintiff’s misconduct” as a defense to a products liability claim).

Causation is a required element of a strict liability claim. See LeFavor v. Ford, 135 N.H. 311,

313 (1992); Thibault v. Sears, Roebuck & Co., 118 N.H. 802, 806-09 (1978). When one uses the

Airbag Jump, they are supposed to propel themselves out from the jump platform, toward and

onto the airbag below. A patron using this service/summer attraction offered by Attitash is not

ever expected or told to grab onto any part of the scaffolding structure. To the contrary, they are

specifically told not to do so. See Ex. B, Attitash sign photographs. Such action by a patron

constitutes misuse of the attraction. Thus, A.J. misused the Airbag Jump attraction, and even if

the Court were to allow Plaintiffs to proceed with their strict products liability claim relative to

this service (which it should not), the Attitash Defendants would be entitled to summary

judgment on the claim on the grounds that Attitash’s airbag service was misused by A.J.


         F.     Enhanced Compensatory Damages Are Not Recoverable By Plaintiffs Under
                the Facts of This Case.

         In prayer for relief B in their Complaint, Plaintiffs request an award of “enhanced

compensatory damages.” A request for such damages does not appear anywhere else in the


                                                  15
        Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 16 of 19



Complaint, but to the extent Plaintiffs’ Complaint can nevertheless be construed as seeking an

award of enhanced compensatory damages, the Attitash Defendants are entitled to summary

judgment on that request as Plaintiffs are not entitled to recover any such damages under the

undisputed facts of this case.

       Enhanced compensatory damages are awardable “when the act involved is wanton,

malicious, or oppressive.” Panas v. Harakis, 129 N.H. 591, 608 (1987) (quoting Vratsenes v.

N.H. Auto, Inc., 112 N.H. 71, 73 (1972)). However, under New Hampshire law, enhanced

compensatory damages “are awarded only in exceptional cases, and not even in every case

involving an intentional tort.” Figlioli v. R.J. Moreau Cos., 151 N.H. 618, 621 (2005); see also

Stewart v. Bader, 154 N.H. 75, 87 (2006). There is no intentional tort claim, pled or

conceivable, against either of the Attitash Defendants. (See generally Complaint.)

       In order to recover enhanced compensatory damages, the defendant must have acted with

“ill will, hatred, hostility, or evil motive” or in some other manner engaged in “wanton,

malicious, or oppressive conduct.” Munson v. Raudonis, 118 N.H. 474, 479 (1978); see also id.

(“Instead of allowing an award of damages to be based on implied or legal malice, we prefer to

base such an award only on a showing of actual malice.”). “Without such a showing, the mere

commission of a tort will not give rise to the aggravated circumstances necessary for the award

of liberal compensatory damages.” Id.; see also Figlioli, 151 N.H. at 621 (noting that enhanced

compensated damages are “sometimes called liberal compensatory damages”).

       There is no allegation in Plaintiffs’ Complaint, in Plaintiffs’ liability expert’s report, and

there was no evidence in any of the recent depositions, to support any claim that either of the

Attitash Defendants acted in any way that amounts to “ill will, hatred, hostility, or evil motive.”

See Munson, 118 N.H. at 479; contra Stewart, 154 N.H. at 76-77, 87 (defendant shot his wife in




                                                 16
        Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 17 of 19



the head in furtherance of a deliberate and premeditated plan); Aubert v. Aubert, 129 N.H. 422,

424-25 (1987) (wife shot her husband in the face from less than two feet away, and was later

convicted of attempted murder). Plaintiffs’ primary claim against the Attitash Defendants is one

of negligence. Under the facts of this case, both as alleged and revealed through discovery, the

Attitash Defendants are entitled to summary judgment on Plaintiffs’ claim for an award of

enhanced compensatory damages.


       G.      Plaintiffs Do Not Claim Personal Emotional Distress Damages and Have No
               Basis for Seeking Such Damages.

       Finally, Plaintiffs’ Complaint is ambiguous and potentially attempts to reserve a right by

Plaintiffs to articulate a claim for emotional distress damages for witnessing their daughter’s

accident. Plaintiffs’ Complaint, at paragraphs 49, states that Scott and Cindy Johnson are

entitled to recover “medical expenses and other losses they incurred as a result of A.J.’s injuries

and damages.” (See also Complaint ¶¶ 60, 69.) Such scant references to “other losses” are not

elaborated on anywhere else in the Complaint. At their recent depositions, on October 18 and

19, 2018, Scott and Cindy Johnston testified that they are not making any claim for their own

emotional harm. Thus, the Attitash Defendants are also entitled to summary judgment on those

putative damages claims.


IV.    CONCLUSION

       For the foregoing reasons, Defendants L.B.O. Holding, Inc., d/b/a Attitash Bear Peak

Resort and Attitash Resort, and Peak Resorts, Inc., d/b/a Attitash Bear Peak Resort and Attitash

Resort, respectfully request that this Honorable Court grant summary judgment for the Attitash

Defendants on:

       (a) all of Plaintiffs’ claims on the grounds of lack of causation and/or expert support;



                                                 17
       Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 18 of 19



      (b) Plaintiffs’ Count II strict products liability and defective design/defective product

          claim on the grounds that the provision of the Airbag Jump attraction was a service

          (as opposed to a product) and, separately, their daughter misused the attraction;

      (c) Plaintiffs’ Count III CPA claim on the grounds of lack of causation;

      (d) Plaintiffs Scott and Cindy Johnson’s putative claim for emotional distress damages on

          the grounds that they have insufficiently claimed those damages and have testified

          they do not claim those damages; and

      (e) Plaintiffs’ claim for enhanced compensatory damages on the grounds that they are not

          recoverable by Plaintiffs under the facts of this case.


                                                     Respectfully submitted,

                                                     L.B.O. Holding, Inc., d/b/a
                                                     Attitash Bear Peak Resort and Attitash
                                                     Resort

                                                     and

                                                     Peak Resorts, Inc., d/b/a
                                                     Attitash Bear Peak Resort and Attitash
                                                     Resort

                                                     By Their Attorneys,
                                                     DEVINE, MILLIMET & BRANCH, P.A.


Dated: October 24, 2018                      By:     /s/ Jonathan M. Eck
                                                     Thomas Quarles, Jr., Esq. (NH Bar #2077)
                                                     Jonathan M. Eck, Esq. (NH Bar #17684)
                                                     111 Amherst Street
                                                     Manchester, NH 03101
                                                     (603) 695-8641
                                                     tquarles@devinemillimet.com
                                                     jeck@devinemillimet.com




                                                18
       Case 1:17-cv-00277-LM Document 46-1 Filed 10/24/18 Page 19 of 19



                                CERTIFICATE OF SERVICE

       I, Jonathan M. Eck, certify that on this date service of the foregoing document was made
upon counsel of record via the Court’s CM/ECF System.

Dated: October 24, 2018                            /s/ Jonathan M. Eck
                                                   Jonathan M. Eck, Esq. (NH Bar #17684)




                                              19
